STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the laterfiled application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The disclosure of the prior-filed applications, Application Nos. 17/074,022 and 63/172,354, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Independent claims 1, 20, 30, recite a “second design space” that is not supported in the application as filed. Accordingly, claims 1-8, 10-26, 28-32 are not entitled to the benefit of the prior applications.
Response to Arguments
With respect to the finding that claims 1-8, 10-26, 28-32, were not entitled to the benefit of the prior applications, applicant's arguments are not persuasive. The finding that prior-filed applications, Application Nos. 17/074,022 and 63/172,354, fail to provide adequate support or enablement for a “second design space” remains unchanged.
With respect to the prior art, applicant’s arguments, see pp. 19-20, filed 13 December 2021, with respect to the rejection of claims 1, 20, and 30, under 35 U.S.C. § 102 have been fully considered and are persuasive. The rejection of 1, 20, and 30, under 35 U.S.C. § 102 has been withdrawn. 
Allowable Subject Matter
Claims 1-8, 10-26, 28-32, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments regarding independent claims 1, 20, 30, are persuasive and have been adopted as the reasons for allowance herein. In particular, although the Bhattacharya reference necessarily discloses receiving an indication of a software platform or machine learning algorithm because it discloses using the same at ¶ [0273]-[0276], Bhattacharya does not disclose receiving the indication of a software platform or machine learning algorithm as a characteristic of a particular design space (i.e., “first design space”).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/
Primary Examiner, Art Unit 2668